Per Curiam.

Dismissed for want of jurisdiction upon the authority of section 237 of the Judicial Code as amended by the act of September 6,1916, c. 448, sec. 2, 39 Stat. 726; Jett Bros. Distilling Co. v. Carrollton, 252 U. S. 1, 5, 6. Petition for certiorari denied, and, there appearing to be no reasonable ground for granting the petition, a penalty, of $25 is awarded respondent and against the *541petitioner as reasonable damages for the delay under the proviso in. sectipn C of section 237 of the Judicial Code,. as amended by the act of February 13; 1925, c. 229, sec. 1, 43 Stat. 937.
Messrs. Samuel A. Anderson and' Arden Hpvhell for. defendant in error, in support of the motion.
Messrs. David H. Leake and Walter Leake for plaintiff in error, in opposition thereto.